Citation Nr: 1021339	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of $18,320.23 in VA disability 
compensation benefits due to incarceration and 'fugitive 
felon' status was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings


INTRODUCTION

The Veteran served on active duty for 5 years and 11 months, 
including service in the Republic of Vietnam from July 27, 
1968, to March 30, 1969.  He also served on active duty from 
May 1973 to May 1979.  The Veteran served in combat while 
stationed in the Republic of Vietnam, and his decorations 
include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the record is not clear as to whether 
the Veteran was in fact a felon or 'fugitive felon' for 
purposes of termination of VA disability compensation 
benefits.  

Under the applicable criteria, any person who is incarcerated 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony will not be paid 
disability compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  VA will inform a person whose benefits are 
subject to this reduction of the rights of his dependents to 
an apportionment while he is incarcerated, and the conditions 
under which payments to him may be resumed upon release from 
incarceration.  38 C.F.R. § 3.665(a) (2009).  The term 
release from incarceration includes participation in a work-
release or halfway house program, parole, and completion of 
sentence.  For purposes of this section, a felony is any 
offense punishable by death or imprisonment for a term 
exceeding 1 year, unless specifically categorized as a 
misdemeanor under the law of the prosecuting jurisdiction.  
38 C.F.R. § 3.665(b).

The term 'fugitive felon' means a person who is a fugitive by 
reason of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2).  The term 'fugitive' is used 
in the definition of 'fugitive felon' but is not itself 
defined in the regulation or governing statute.  Black's Law 
Dictionary (8th Ed. 2004) defines 'fugitive' as a person who 
flees or escapes; a refugee; or as a criminal suspect or a 
witness in a criminal case who flees, evades, or escapes 
arrest, prosecution, imprisonment, service of process, or the 
giving of testimony, especially by fleeing the jurisdiction 
or by hiding.

Prior to the discontinuation of benefits, the Veteran had 
been receiving VA disability compensation benefits at the 60 
percent level because of various service- connected 
disabilities.  However, in February 2006 and June 2006, VA 
was advised by the Social Security Administration (SSA) that 
the Veteran had been incarcerated at the Multipurpose 
Criminal Justice Facility in Wilmington, Delaware.  The RO 
attempted to contact that facility in July 2006 and July 2007 
regarding whether the Veteran was convicted of a felony, and 
if so, the dates of his incarceration on that conviction.  No 
response was received.  In September 2007, the RO informed 
the Veteran of his potential status as an incarcerated felon 
under VA law and regulations, and proposed to terminate his 
compensation unless the Veteran showed he had not been 
incarcerated for a felony.  The Veteran did not respond.

In February 2008, the RO notified the Veteran that it would 
reduce his benefits effective February 14, 2006, (the 61st 
day of his incarceration) and indicated he could submit 
evidence that he was not incarcerated for a felony at any 
time and the claim would be reevaluated.  In a letter from 
VA's Debt Management Center dated in March 2008, the Veteran 
was informed that the retroactive termination of his benefits 
had produced an overpayment in the amount of $18,320.23.  In 
his September 2008 Substantive Appeal, the Veteran indicated 
that information would be forthcoming as to the dates of his 
incarceration.

An April 2009 letter from the Veteran's probation officer 
confirmed that the Veteran was incarcerated at the Howard R. 
Young Correctional Institute from December 16, 2005, to March 
28, 2006.  The probation officer indicated that the Veteran 
was sentenced to one year of probation on March 27, 2006.  He 
was released on March 28, 2006, but the Veteran never 
reported to probation and a warrant was issued.  The warrant 
was cleared on October 1, 2008 and the Veteran was re-
sentenced to one year of probation on October 18, 2008.  He 
was discharged early on April 20, 2009.  

A July 2009 letter by the RO indicates that the Veteran's 
full benefits were restored as of October 17, 2008.  A July 
2009 supplemental statement of the case issued by the RO 
reflects that the amount of overpayment initially assessed 
was correct based on incarceration from December 16, 2005, to 
March 26, 2006.  The RO indicated that since the Veteran 
failed to report for probation, the reduction continued until 
the warrant was cleared and probation resumed on October 17, 
2008.  

Although to date the Veteran has not specifically challenged 
whether the debt was properly created, the Board finds that 
his statements implicate such a challenge.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, the VA must 
resolve both matters.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  Further, the question of whether the overpayment 
at issue was properly created is inextricably intertwined 
with the issue pertaining to the Veteran's entitlement to 
waiver of recovery of the overpayment.  The Board also notes 
that the rights to appeal the VA decision underlying the 
debt, and to request waiver of collection of the debt 'can be 
exercised separately or simultaneously.'  38 C.F.R. 
§ 1.911(c), VAOPGCPREC 06-98.

Here, although it appears that the Veteran violated a 
condition of his probation in Delaware (when he did not 
report to probation in March 2006), it is not clear whether 
he was even a felon to begin with.  Indeed, he was only 
incarcerated for 92 days, which is significantly less than 
imprisonment for a term exceeding 1 year and there has been 
no confirmation from any source as to the nature of the 
conviction that necessitated incarceration, including whether 
it was a felony.  It is also unclear that the Veteran engaged 
in any actions that might be construed as fleeing, evading, 
or escaping in connection with the probation violation or was 
aware of the probation warrant.  Indeed, for at least part of 
the time period under consideration, the Veteran was 
corresponding with VA regarding the overpayment from his 
normal mailing address.  Therefore, the Board finds that 
further development must be accomplished regarding these 
matters before a decision can be rendered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran a 
letter requesting him to provide any 
pertinent evidence in his possession 
pertaining to the nature of the conviction 
of which he was incarcerated for from 
December 16, 2005 to March 28, 2006, 
including whether it was a felony 
conviction, or the identifying information 
and any necessary authorization to enable 
the VA to obtain such evidence on his 
behalf.

2.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence regarding the Veteran's 
conviction for which he was incarcerated 
for (i.e. was it a felony conviction), 
including contacting the Howard R. Young 
Correctional Institution in Wilmington, 
Delaware, the Veteran's probation officer 
as identified in an April 2009 letter, the 
Delaware Courts, or any other appropriate 
source of information.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO/AMC should obtain a copy of the 
warrant issued when the Veteran did not 
report to probation in March 2006 and 
which was cleared on October 1, 2008.  The 
RO/AMC is directed to the April 2009 
letter from the Veteran's probation 
officer.  The RO/AMC should also obtain 
any evidence from the relevant agency 
about when and if the warrant was served 
on the Veteran and any other investigative 
reports that may shed light on the 
Veteran's knowledge of when the warrant 
was issued and what actions the Veteran 
may have taken upon becoming aware of the 
warrant (either through proper service or 
through actual notice).

4.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO/AMC should adjudicate the 
issue of whether an overpayment of 
$18,320.23 in VA disability compensation 
benefits due to incarcerated felon and 
fugitive felony status was properly 
created.  If the RO or the AMC concludes 
that the overpayment was properly created, 
after sending appropriate notice to the 
Veteran, and affording him an appropriate 
amount of time for response, the RO or the 
AMC should readjudicate the issue of 
entitlement to a waiver of the 
overpayment.

6.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

